DETAILED ACTION
	If applicant has any questions regarding this office action, applicant is encouraged to contact the examiner, Ryan Reis, at 571-270-5060.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,715,538 to Lingnau (Lingnau) in view of US Patent 8,298,349 to Wojciechowski et al. (Wojciechowski et al.).

As to claim 1, Lingnau discloses a cross-jet nozzle comprising a rotor body (1), in which several channels (4) are recessed or formed running from a nozzle tip (at 19) in the direction of a stator body (2), at least two front jet nozzles (18) being positioned in the rotor body through at least two front jet channels (see Figure 3) and oriented so that front jets of a pressurized medium emerging from the front jet channels intersect outside of the rotor body and the rotor body is mountable to rotate on the stator body, which is connectable to a high-pressure line connection (see column 2, lines 54-57), around a longitudinal axis of the rotor body, wherein the nozzle tip is provided with an outer 
However, Wojciechowski et al. discloses a rotating nozzle having a nozzle tip (34) with an outer surface convexly arched in a dome shape and free of edges for the purpose of moving through a tubular element to be cleaned without getting caught on obstructions.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to have made the nozzle tip of Lingnau with an outer surface convexly arched in a dome shape and free of edges in order to advance the nozzle tip through a tubular element to be cleaned without getting caught on obstructions.  The modification involves a simple substitution of one known nozzle tip shape for another known nozzle tip shape according to known methods to achieve predictable results.

As to claim 2, Lingnau as modified by Wojciechowski et al. above discloses the profile of the nozzle tip is in the form of a semi-ellipsoid or hemisphere and a semi-ellipsoid surface or hemispherical surface is formed in the area of the surface (see Figure of Wojciechowski et al.).

As to claim 3, Lingnau as modified by Wojciechowski et al. above discloses a lance device for cleaning of tube bundles, comprising at least one lance (see column 2, lines 54-61 of Lingnau), on which a cross-jet nozzle can operably be fastened, wherein 
	However, it would have been obvious to one having ordinary skill in the art at the time of applicant’s invention to have made the device of Lingnau as modified by Wojciechowski et al. with a plurality of cross-jet nozzles on a lance, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lance must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patents 2,318,769 to Freeman et al.; 3,744,723 to Davis; 3,987,963 to Pacht; 7,007,865 to Dodd and 9,399,230 to Wojciechowski et al. and US Patent Application Publication 2015/0306437 to Hunter et al. show nozzles having a rotor, a stator and multiple jet nozzles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A REIS whose telephone number is (571)270-5060. The examiner can normally be reached Monday-Friday 10:00am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN A REIS/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        01/28/2022